779 N.W.2d 822 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellant,
v.
Mary M. WATERSTONE, Defendant-Appellee.
Docket No. 140775. COA No. 294667.
Supreme Court of Michigan.
March 31, 2010.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the March 4, 2010 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument for the May 2010 session calendar on whether to grant the application or take other peremptory action. MCR 7.302(H)(1). At oral argument, the parties shall address whether the Court of Appeals erred in holding that the attorney general is disqualified from acting as special prosecutor in this criminal prosecution because of a conflict of interest under MRPC 1.10(a), arising from the attorney general's earlier representation of the defendant in a federal civil case involving the same facts. The prosecution may file a supplemental brief, but not a mere restatement of its application papers, and the defendant may file a brief, no later than April 29, 2010.
The Criminal Law Section of the State Bar of Michigan, the Prosecuting Attorneys Association of Michigan, and the Criminal Defense Attorneys of Michigan are invited to file briefs amicus curiae, to be filed no later than April 29, 2010.
The stay of district court proceedings in this case, ordered by the Court on January 7, 2010, remains in effect.
CORRIGAN, J., states as follows:
I am not participating because I may be a witness in this case.